Citation Nr: 1140180	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, from January 2001 to February 2001, and from July 2004 to September 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran testified at his February 2011 hearing about the circumstances of an in-service knee injury.  The Board acknowledges that service connection was denied for a right knee disorder by the May 2009 rating decision, and the Veteran did not appeal that denial.  However, inasmuch as he provided testimony on this matter, it appears he is seeking to reopen this previously denied claim.  Therefore, the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  



REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) . Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27) . 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends, to include at the February 2011 hearing, that he injured his knee, back, and neck during his first period of active service while stationed in Korea.  He testified that he caught his foot between some pallets, lost his balance, twisted his knee, and fell down landing on some other pallets.  In other words he indicated that he injured his back and neck at the time of that fall.  Additionally, it intimates that his neck and back problems may be secondary to the knee.  He also indicated that his COPD was etiologically related to his exposure to burn pit while stationed in Iraq during his most recent period of active duty.

The Board notes that the Veteran's service treatment records from his first period of active duty (January 1968 to December 1969) are not on file, and that the RO made a formal finding of unavailability of these records.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (wherein the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board does observes that the available service treatment records do not reflect he had chronic neck, back, and/or respiratory disabilities during the period following his first period of active duty.  For example, on Reports of Medical History dated in October 1971, January 1989, and December 1992, the Veteran checked boxes to indicate he had not experienced asthma; shortness of breath; arthritis or rheumatism; bone, joint, or other deformity; nor back trouble.  His neck, lungs and chest, and spine were all clinically evaluated as normal on concurrent medical examinations.  In short, there was no indication of any of the claimed disabilities.  Nevertheless, he did indicate on the January 1989 Report of Medical History that he injured his right knee in 1969.  He subsequently indicated that he injured it in 1968 on the December 1992 Report of Medical History.  Inasmuch as this is years prior to his initial claim for benefits, it does provide supporting evidence to his account of such an injury during his first period of active duty.

The Board also observes that the Veteran did check the box to indicate recurrent back pain on a June 1998 Report of Medical History, even though his spine was evaluated as normal on the concurrent service examination.  A June 2000 Annual Medical Certificate also noted his complaints of back pain.  Private records apparently beginning in July 2002 note treatment for complaints of breathing problems which were ultimately diagnosed as COPD.  In addition, records from April 2004 note a diagnosis of mild cervical strain.  Subsequent records continue to note treatment for these disabilities.  Moreover, the record reflects he was found to be medical unqualified for further military service in 2008 due, at least in part, to his COPD.

In summary, the available medical records on file do not reflect the Veteran had neck, back, and/or respiratory problems during his early military service.  Further, it does not appear that any of these disabilities have been attributed to a disease or injury during a period of active duty, to include ACDUTRA, nor an injury during inactive duty training.  Nevertheless, it also appears that he had back problems prior to his 2001 and 2004 periods of active duty, as well as COPD and neck problems prior to the 2004 period of service.  Despite the foregoing, the exact nature and etiology of the current disabilities, to include the affect if any from the 2001 and 2004 periods of active duty, is not clear from the record.  Therefore, the Board concludes that a competent medical examination and opinion is necessary for a full and fair resolution of these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that even though the RO made a formal finding of unavailability of the service treatment records from the January 1968 to December 1969 period of active duty, inasmuch as a remand is already required in this case another attempt should be made to obtain such records through official channels.  Further, any outstanding treatment records since the RO last adjudicated this case should also be obtained while on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make another attempt to secure the Veteran's service treatment records through official channels.

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for neck, cervical spine, back, and respiratory problems since March 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and etiology of the claimed neck/cervical spine disorder, low back disorder, and COPD.  The claims folder should be made available to the examiner(s) for review before the examination(s); the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner(s) must indicate whether the claimed disabilities were incurred in or aggravated by the Veteran's military service, to include his periods of ACDUTRA and inactive duty training.  By aggravation, the Board means a permanent increase in the severity of the psychiatric disorder, as opposed to the natural progress thereof.

In making this determination, the examiner(s) must note that there was evidence of back problems prior to the 2001 and 2004 periods of active duty, as well as evidence of COPD and cervical spine problems prior to the 2004 period.

A complete rationale for any opinion promulgated in conjunction with this remand must be provided, to include if the examiner(s) determine no opinion can be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/ RO should review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the October 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



